English, Piíesident :
The facts in this case are almost identical with the case of Adkins v. Fry (18 S. E. Rep. 737). In fact, the cases are *558so similar .that counsel have argued them both in the same brief. This was an action of debt by the same plaintiff, who was sheriff of Wayne county, against the sureties of A. F. Clark, who was one of his deputies, to recover from said sureties the amount of several judgments, which had been recovered from said sheriff by reason of the default of his deputy aforesaid. The action of debt was brought on the 24th day of October, 1890. The judgment set forth in the declaration were recovered against said sheriff as follows : On the 4th day of ¡September, 1886; the 14th day of February, 1889; and the 10th day of September, 1889 — and were paid by said sheriff. The default of said deputy occurred in the months of January and March, 1875, and in December, 1876. The plea of the statute of limitations was interposed by the defendants ; and we hold, as we held in the above case, that the action was not barred at the time it was brought, and affirm the judgment with costs and damages for.the reasons stated in the above case of Adkins v. Fry.